     David A. Birdsell
 1   Chapter 7 Panel Trustee
     216 North Center
 2   Mesa, Arizona 85201
     Telephone: (480) 644-1080
 3   Facsimile: (480) 644-1082
     Email: dab@azbktrustee.com
 4
 5                              UNITED STATES BANKRUPTCY COURT
 6                                     DISTRICT OF ARIZONA
 7
 8   In re:                                         )   Chapter 7
                                                    )
 9   EMMANUEL MORA                                  )   Case No. 4:19-bk-01025-SHG
     MICHELLE LINA MORA                             )
10
                                                    )   TRUSTEE’S OBJECTION TO DEBTOR’S
11                                                  )   MOTION TO ABANDON PROPERTY
                   Debtor(s).                       )
12                                                  )
13                                                  )
14
15
              David A. Birdsell, Chapter 7 Trustee, hereby objects to the Debtor’s motion to

16   abandon real property described in the abandonment as “1267 E. AVENIDA LISABELA
17
     CASA GRANDE AZ”
18
19            The Trustee believes the value to be closer to $306,000 leaving approximately
20   $58,000 of equity for the bankruptcy estate. Trustee needs additional time to see if he
21
     can find an offer for this property “as is where is”.
22
23            For the above stated reasons, the Trustee requests that his objection be sustained.
24
25   Dated September 10, 2021               /s/ David A. Birdsell               _
26                                       David A. Birdsell, Trustee
     Copies sent to Debtor & Debtor counsel this same day.


     Case 4:19-bk-01025-SHG               - 1 - 09/10/21 Entered 09/10/21 19:22:08
                                  Doc 34 Filed                                          Desc
                                  Main Document     Page 1 of 1
